His Excellency Mr. President, His Excellency the Secretary-General,
Excellencies Heads of State and Government, Ladies and gentlemen,
On behalf of my people and my country, allow me to congratulate His Excellency Mr. Volkan Bozkir on his honourable and distinguished role as President of the United Nations General Assembly at its seventy-fifth session.
Your Excellency’s election to this highly representative body of the international system shows the confidence that your country, Turkey, a friend of Guinea-Bissau, and all Member States of our Organization have placed in you. We express our most ardent wishes for the success of this noble office.
I assure you of the fullest cooperation of my country, Guinea-Bissau, during the deliberations of the session under your leadership.
His Excellency Mr. President, Excellencies,
First of all, I would like to extend my deepest condolences to the Member States of the Organization following the loss of life among their populations as a result of the COVID-19 pandemic currently wreaking havoc around the world.
I would like to thank health professionals throughout the world, in particular those from my country and those from all international organizations now present in Guinea-Bissau, who, together and on a daily basis, alongside our authorities, are on the front lines helping to control the spread of COVID-19 and save the lives of those infected.
The agenda of the Special Session of the United Nations General Assembly in Response to the Coronavirus Disease (COVID-19) Pandemic is of particular importance. We must all cooperate with the scientific community in its efforts to find solutions and support the most vulnerable so as to address the immediate negative impacts of COVID-19, by helping to strengthen health systems and develop and equitably distribute treatments and vaccines.
The challenges encountered daily in various parts of the world — as remote as they may appear in the globalized world in which we live today — should remind us that they could end up being common problems.
The pandemic has underscored that truth and taught us the importance of uniting our efforts to combat COVID-19 and all other scourges and challenges we face on our planet.
That is why, this year, as we celebrate the seventy-fifth anniversary of the founding of the United Nations, we must work together to restore to the United Nations the values and ideals for which it was created. To build the United Nations that we want and truly need to guide and combat the global adversities of today’s world, the time has come to reiterate our commitments and strengthen multilateralism. Only in this way will we be able to move forward with the humanitarian agenda, while considering vulnerabilities, promoting gender equality and finally achieving the 2030 Agenda that guarantees everyone’s well-being.
His Excellency Mr. President, Excellencies,
I am honoured to address this great Assembly today, 24 September — the day when my country, Guinea-Bissau, marks another year of its existence as a free and independent nation. Our independence was achieved with great honour and sacrifice. I congratulate my people.
During these 46 years of our history, our country has experienced challenging times in its quest for a path to stability and sustainable development that would ensure the well-being of its sons and daughters. The support of the international community, in particular the United Nations and regional and subregional organizations, has been essential to ending for good the conflicts that have plagued our country. I deeply thank the Secretary-General of the United Nations, His Excellency Mr. Antonio Guterres, and all the friends and partners of Guinea-Bissau for their assistance throughout this period.
However, as we approach the end of the mandate of the United Nations Integrated Peacebuilding Office in Guinea-Bissau (UNIOGBIS), and as we assume, through national efforts, primary responsibility for stabilizing our country, with the normalization of the functioning of all State institutions under way, the continued and indubitable assistance of the international community, through its cooperation and coordination with the authorities of the country, is crucial for us to conclude the necessary reforms and continue along our path to development.
In this regard, I would like to take the opportunity offered by this noble forum to reaffirm to my people that, under my presidency, I will do my best to turn this tragic page of crises and conflicts in our history. I will work hand in hand with all Guineans to meet the challenge of rebuilding a new Guinea-Bissau — one well aware of our problems, but with collective national strength within the country and the diaspora alike, in order to move forward together and guarantee a better future for the next generations.
The year 2020 has been a year of challenges for the world without exception, but it is proving more difficult for the most vulnerable countries, such as Guinea- Bissau. It is an extremely vulnerable country as it is a post-conflict African country, a least developed country (LDC) and a small island developing State (SIDS), facing considerable threats from climate change.
The COVID-19 pandemic has compounded already existing vulnerabilities, thereby exacerbating the socioeconomic problems of the country and the lives of our peoples.
In the light of the volatile supply chain and commodity prices that have had a negative impact on international trade, Guinea-Bissau, a country dependent on agriculture and its waters, has not been spared. The cashew campaign for its main export product has been severely affected and that will have an adverse effect on the economy and well-being of its people. Negative growth is influencing poverty trends in many countries like ours and putting at risk those who were already without social protection.
Climate change is irrefutable. Although it already affects small island developing States, including Guinea-Bissau, it is a danger to us all because it is a threat to the existence of our planet.
The Government has developed national strategies and sectoral policies with international partners to address these challenges. It has also implemented medium- and long-term climate change adaptation plans. It has made available more than 26 per cent of its territory to the National System of Land and Marine Protected Areas, among several other initiatives, such as its contributions to the mitigation of greenhouse gases and NDCs.
Mr. President, Excellencies,
Gender equality is a crucial issue for Guinea-Bissau. The participation of women is unequivocal in all spheres of our society. Since the struggle for independence — and this year marks another year of independence — women have always stood alongside men to take political and social decisions in the country. Guinean women are the drivers of positive change. They are the best mediators of conflicts, promoters of dialogue and peacemakers.
On our new path to recommit to multilateralism, women must have a place as one of the main driving forces.
Young people are another important group given that in many of our countries they account for the majority of the population. In Guinea-Bissau, we have the strength and support of this sector of society, which has actively participated in dialogue processes for peace and stability.
We count on our young people and call on our development partners to continue to assist us with instruments, such as qualified education and technologies, to better empower our youth. In this way, we assist not only in reducing the unemployment rate in our country, but also in ensuring a bright future for the next generation.
We cannot talk about multilateralism while allowing the economic and financial embargo to continue to be imposed on one of the most supportive members of our Organization — Cuba. Despite the negative impacts of this embargo, Cuba has been a leader in all global health challenges, including the COVID-19 pandemic. Cuba remains on the front lines in providing assistance to the world.
We demand that the economic and financial embargo imposed on Cuba by the United States of America be lifted without delay. The Cuban people deserve the opportunity to make the most of its potential and freely seek economic relations with other States and peoples.
With regard to Palestine, we hope that the main actors in the Israeli-Palestinian peace process continue to be engaged in diplomatic negotiations in the quest for lasting peace and for the peaceful coexistence of the two States living in harmony, side by side and with mutual respect.
Mr. President, Excellencies,
Before concluding, I would like to reaffirm our country’s commitment to working towards the United Nations we want and need. We expect strong commitment from our development partners in renewing multilateral commitments aimed at building a more just and brotherly world, while guaranteeing human security for the well-being and progress of all peoples and cultures.
I cannot end my statement without thanking and aligning myself with the statements made by those who spoke on behalf of the G77 and China, the SIDS and the LDCs, of which my country is a member.
I thank you.